Citation Nr: 0213875	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-01 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Termination of apportionment for children.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

C.R.




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from March 1986 to October 1989.  
The appellant is the natural mother of the veteran's two 
children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 2001, the appellant testified at a personal 
hearing conducted at the RO.  


FINDING OF FACT

The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met. 38 U.S.C.A. 
§ 5307(a)(2) (West 1991); 38 C.F.R. §§ 3.450, 3.451 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  
Firstly, it cannot be doubted that both the veteran and the 
appellant are aware of the general provisions relative to the 
apportionment of VA benefits.  The record reflects that such 
apportionment has been effective, modified, discontinued, and 
reinstated on numerous occasions between the parties since 
late 1990.  The parties have repeatedly been advised of the 
applicable law and, most critically to this matter, the 
nature of evidence that would be required to substantiate 
their respective claims.  Further, the record indicates that 
this particular substantiating evidence (i.e., documents 
reflecting the parties' financial status and the status of 
child support payments) have been obtained.

Most critically as well for the current claim, both the 
appellant and the veteran were apprised of the specific 
evidence needed to substantiate their allegations.  By letter 
dated in June 2000, the appellant was requested to provide a 
detailed financial status report in support of her claim.  
Upon the RO's determination that the apportionment would be 
terminated, the appellant was advised in a September 2000 
letter of the RO's intention, and of her opportunity to 
submit evidence and argument to counter the proposed finding 
that the veteran was adequately supporting his dependents.  
Following her non-response to this advice, the RO rendered 
its decision, and following receipt of the appellant's notice 
of disagreement, the appellant was provided a Statement of 
the Case, again outlining the applicable law and how the 
evidence of record did not substantiate her claim.

The appellant then testified at a June 2001 personal hearing.  
During a colloquy with the hearing officer, the appellant was 
advised to submit documentation showing the amount of monies 
she had received from the veteran and other evidence 
necessary to substantiate her claim.  

For the veteran's part, he was informed by letter dated in 
June 2000 that the appellant had requested an apportionment 
of his VA benefits, and he was requested to provide detailed 
financial data to assist the RO in its decision.  Upon the 
veteran's response that he had been ordered by a court of 
competent jurisdiction to pay child support, the RO by letter 
dated in August 2000 informed him that he should submit 
substantiation that he was actually paying child support 
amount designated by court order.   

The parties have pointed the Board to no evidence that has 
not been obtained, and it appears that the record is thus 
complete.  It thus appears that no further advisement as to 
the allocation of responsibility for obtaining evidence is 
warranted or appropriate, and the Board will therefore 
proceed to review this matter.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


The Merits of the Claim

The appellant contends that the November 2000 termination of 
an apportionment of the veteran's compensation benefits, in 
favor of the veteran's two minor children, is insupportable 
and inequitable.  

Applicable law generally provides that any or all of the VA 
disability compensation benefits payable on account of a 
veteran may be apportioned on behalf of a child not residing 
with the veteran if he is not reasonably discharging his 
responsibility for that child's support.  No apportionment 
will be made where the veteran or his or her fiduciary is 
providing for his or her dependents.  The additional benefits 
for such dependents will be paid to the veteran or his or her 
fiduciary.  38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450.   Where financial hardship 
of the child is shown to exist, an apportionment may be made 
on behalf of such child so long as the apportionment would 
not subject the veteran to undue economic hardship.  38 
C.F.R. § 3.451.

Having carefully considered the appellant's assertions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is clearly 
against the claim, and the appeal will be denied.  

The record indicates that by decision dated in August 2000, 
the RO granted the appellant's request for an apportionment 
of the veteran's benefits in the amount of $300.00 per month, 
calculated at an amount of $150.00 for each of the veteran's 
two children.  The record reflects that previous to August 
2000, an apportionment had been granted, modified, and 
withdrawn on numerous occasions due to the changing living 
relationships of the parties.  

Approximately contemporaneously with the August 2000 
decision, the veteran apprised the RO that he had been 
ordered by a court of competent jurisdiction to pay the 
amount of $110.00 per week for child support.  Upon the RO's 
advisement that he should submit substantiation to reflect 
that he was in compliance with the court's order, the veteran 
submitted numerous receipts and state-government-generated 
payment histories reflecting that he had paid the amount 
owed, minus an amount overpaid to the appellant caused when 
the veteran had custody of the children.  

In May 2001, the veteran submitted a notarized payment 
history, generated by the state support enforcement tracking 
system, and reflecting that he had made such payments 
beginning in July 2000 and ending at the approximate time of 
submission.  The veteran also submitted copies of paid 
invoices indicating that he had paid for shoes, educational 
endeavors, and medical insurance coverage for the children.  

It therefore appears that the veteran is providing for his 
dependents, and the appeal is therefore denied on this basis.

The appellant contended in correspondence received in January 
2001 that she was not notified of VA's intention to terminate 
the apportionment.  The record does not support her account, 
as it reflects that by RO letter dated in September 2000, she 
was clearly apprised of the veteran's request to terminate 
the payment, as well as her right to submit evidence and 
argument to challenge this determination.  

The September 2000 letter was forwarded to an address used by 
the appellant both before and after the notification letter, 
and it was not returned as undeliverable.  
Because this letter was not returned as undelivered, the law 
presumes the appellant received it, in the absence of clear 
evidence to the contrary.  See Leonard v. Brown, 10 Vet. App. 
315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  It is 
therefore presumed that the letter was received by the 
appellant at the last and most recent address of record.  Her 
mere allegation of nonreceipt is insufficient to rebut the 
presumption that the letter was properly mailed and received.  
See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(holding that statement of nonreceipt, standing alone, is not 
the type of "clear evidence to the contrary" sufficient to 
rebut the presumption of regularity). 

Additionally, the appellant argues that a court order 
directed the veteran to pay the "VA benefits which are to be 
paid directly to [the appellant]."  She has submitted a copy 
of a document entitled "minutes of the court," in support 
of this contention.  

The Board has scrutinized the document in question, and 
assuming it to have legal force under state law, finds that 
it does not place upon VA any legal obligation.  Instead, the 
document indicates that it is the veteran's responsibility to 
pay an amount to the appellant, assuming VA provides such 
payment to the veteran, but without VA's involvement.  In 
other words, the appellant's recourse in this circumstance is 
with the state, not with VA.

There is otherwise no provision of law to the Board's 
knowledge that, in these circumstances, obligates VA to pay 
any amount of money directly to the appellant as a result of 
a state court order.  Although state law is critical in 
several other respects of VA operative law, such is not 
present in this matter.  See, e.g., Elias v. Brown, 10 Vet. 
App. 259, 262-63 (1997) (citing United States v. Donall, 466 
F.2d 1246, 1247 (6th Cir. 1972) (Holding that if questions 
arise regarding the proper beneficiaries of National Service 
Life Insurance policies, federal law rather than state law 
governs); 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 
3.205(c) (In substance, a marriage that is otherwise invalid 
under state law may be recognized as a "deemed valid" 
marriage for VA purposes if certain requirements are met).   

The veteran has submitted a document reflecting that a 
paternity test was recently conducted, and that this testing 
indicated that he is not the natural father of one of the 
children.  In light of the disposition of this matter, no 
further consideration of this document is warranted.  



ORDER

The appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

